DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. The non-statutory double patenting will stay until applicant decides to address it.
Applicant’s arguments with respect to the independent claims are not persuasive.  Applicant is stating that “reading from the row buffer and writing to the row buffer when a current block being decoded is at a specific position in the recited first and second grids” is not taught by the prior art.  The examiner previously explained in the prior advisory action that the final two limitations in the independent claim are not tied together as the applicant argues it is.  Furthermore, “contents” is not being tied back via antecedent basis (as it can be any content as the current claims define it).  Additionally, applicant must address why the Pham Van reference would not be able to function this way in combination with the Nakaishi reference.  Pham resets the HMVP buffer at the beginning of a CTU line and pre-fills the HMVP buffer with specific motion information.  This motion information must come from memory and be stored in memory.  Therefore, it would be obvious to transfer this data to and from the HMVP buffer for a corresponding CTU line.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/01/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 440, 378. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains broader claims than the patent listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Phan Vam et al. (herein after will be referred to as Phan Vam) (US 20200021839) in view of Nakaishi (US 20080043845).

Regarding claim 1, Pham Van discloses
a method of video decoding for a decoder, the method comprising: acquiring a current picture from a coded video bitstream, the current picture being segmented into a plurality of units, each unit divided into a plurality of blocks, the plurality of blocks in each unit being arranged as a first grid in each unit, and the plurality of units being arranged as a second grid in the current picture, the plurality of blocks being decoded in accordance with a parallel process;  [See Phan Vam [Fig. 7] Parallel processing of CTU’s (which are partitioned into blocks, para. 0004) in CTU lines.  The CTUs correspond to first grid and CTU lines correspond to second grid.]
decoding, for one of the units, a current block from the plurality of blocks using an entry from a history motion vector (HMVP) buffer;  [See Phan Vam [Fig. 3] Code block with HMVP candidates which comes from the table in the HMVP buffer.]
updating the HMVP buffer with a motion vector of the decoded current block;  [See Phan Vam [Fig. 4] Updating table which stores HMVP.]
determining a location of the current block in the current picture;  and  [See Phan Vam [Figs. 7-9] The parallel processing system knows what current block is being processed/coded.]
in response to determining that the current block is located in a first column and a first row of a first unit of a row of the units in the second grid, (i) resetting the HMVP buffer and (ii) copying contents of [See Phan Vam [0150] Reset MVP buffer at beginning of CTU line.  Also, see 0091-0093, after reset, the HMVP buffer is pre-filled with motion information (which will come from some sort of memory).  Then, the history MVP buffer is pre-filled with motion information (such as previous HMVP buffer motion information).]
Phan Vam does not explicitly disclose
a row buffer
in response to determining that the current block is located in a last column and a last row of the first unit of a row of the units in the second grid, copying contents of the HMVP buffer into the row buffer.
However, Nakaishi does disclose
a row buffer  [See Nakaishi [Fig. 21] Read operations between external memory (320) and line/row buffers (341,342) when the macroblock line (which consists of partitions) for the reference picture is finished being written into external memory.]
in response to determining that the current block is located in a last column and a last row of the first unit of a row of the units in the second grid, copying contents of the HMVP buffer into the row buffer.  [See Nakaishi [Fig. 21] Read operations between external memory (320) and line/row buffers (341,342) when the macroblock line (which consists of partitions) for the reference picture is finished being written into external memory.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Phan Vam to add the teachings of Nakaishi, in order to improve upon memory processing and motion vector calculation [See Nakaishi [0018]].

Regarding claim 4, Phan Vam (modified by Nakaishi) disclose the method of claim 1.  Furthermore, Phan Vam discloses
wherein the HMVP buffer is a first-in-first-out (FIFO) buffer, and wherein the updating the HMVP buffer with the motion vector includes storing the motion vector at a last entry of the HMVP buffer and deleting a first entry of the HMVP buffer.  [See Phan Vam [0069] FIFO rule to remove motion vectors from the MVP buffer.]

Regarding claim 5, Phan Vam (modified by Nakaishi) disclose the method of claim 1.  Furthermore, Phan Vam discloses
wherein each unit of the plurality of units is a coding tree unit (CTU).  [See Phan Vam [Fig. 7] Parallel processing of CTU’s (which are partitioned into blocks, para. 0004) in CTU lines.]

Regarding claim 7, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 7.  Furthermore, Van Pham discloses
a video decoder for video decoding, comprising: processing circuitry configured to: acquire a current picture from a coded video bitstream, [See Phan Vam [Fig. 15] Video decoder.]

Regarding claim 10, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 10.  

Regarding claim 11, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 11.  

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.  Furthermore, Van Pham discloses
a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to execute a method comprising: [See Phan Vam [Fig. 15] Video decoder.]




Regarding claim 17, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 17.  Furthermore, 

Claims 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan Vam (US 20200021839) in view of Nakaishi (US 20080043845) in view of Eckart et al. (herein after will be referred to as Eckart) (US 20150208075) and in further view of Matsuba et al. (herein after will be referred to as Matsuba) (US 20180278948).

Regarding claim 3, Phan Vam (modified by Nakaishi) disclose the method of claim 1.  Furthermore, Phan Vam does not explicitly disclose
further comprising: in response to determining that the current block is located in a last column and a last row of a second unit of the row of the units in the second grid, copying contents of the row buffer into another HMVP buffer for parallel decoding of the units in the next row, the second unit being adjacent to the first unit.
However, Matsuba discloses
further comprising: in response to determining that the current block is located in a last column and a last row of a second unit of the row of the units in the second grid, [See Matusba [Fig. 7 and 0144] Certain pixels in another tile may be needed for encoding/decoding pixels in a current tile.  For instance, last macroblocks in a row of a tile (i..e 196N, 198N, 200N).  Also, see 0145, the next macroblock in the next tile may need the macroblock information (such as motion vector information or prediction mode) is needed.]
Matsuba does not explicitly disclose
copying contents of the row buffer into another HMVP buffer for parallel decoding of the units in the next row, the second unit being adjacent to the first unit.
However, Eckart does disclose
copying contents of the row buffer into another HMVP buffer for parallel decoding of the units in the next row, the second unit being adjacent to the first unit.  [See Eckart [0008] For each CU, the codec updates three discrete buffers.  Also, see claim 5, one or more copy operations that copy motion vectors from internal buffer to neighbor union buffer.  Also, see Fig. 2, two CTUs adjacent to each other.]
Applying the same motivation as applied in claim 1. 

Regarding claim 6, Phan Vam (modified by Nakaishi) disclose the method of claim 1.  Furthermore, Phan Vam does not explicitly disclose
wherein each unit of the plurality of units is a tile, the decoded one of the units is a first tile, and the first tile and a second tile from the plurality of units are decoded in parallel.  
However, Matsuba discloses
wherein each unit of the plurality of units is a tile, the decoded one of the units is a first tile, and the first tile and a second tile from the plurality of units are decoded in parallel.  [See Matsuba [0054] CTU’s.  Also, see 0142, Reconstruct different tiles in parallel.  Also, see Fig. 6C, picture segmented/divided into tiles.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Phan Vam (modified by Nakaishi) to add the teachings of Matsuba, in order to perform a simple substitution of one video compression unit for another (i.e. slices for tiles).   

Regarding claim 9, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 9.  

Regarding claim 12, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 12.  

Regarding claim 15, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 15.  

Regarding claim 18, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 18.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486